DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13, 17-20, 22, and 23 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Trondle et al. (US20070151242A1).
	Trondle et al., in figures 1-2, teach (cl.13) a vibration suppressing method for a supercharger, the supercharger comprising a shaft (see paragraph [0022]), a wheel (see [0022]) arranged at one end or the other end of the shaft, and a housing 4 including a wheel cover accommodating the wheel, the method comprising: a determining step of determining a suppression target oscillation frequency to be a suppression target from among oscillation frequencies of the housing vibrating with shaft vibration of the shaft transmitted thereto (see [0003]); a preparing step of .
Allowable Subject Matter
Claims 14-16, 21, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 14, prior art fails to teach or fairly suggest the preparing step includes a step of performing a hammering test with two vibration suppressing units each having different natural frequencies attached to the housing, and a step of determining the vibration suppressing unit based on a result of the hammering test.
Regarding claim 15, prior art fails to teach or fairly suggest the actuator includes a plate-shaped fixing portion arranged at a position corresponding to the boss of the housing and having a through-hole or a cutout to which the bolt is inserted, and the preparing step includes a step of determining length of the boss, a step of determining thread diameter of the female screw portion, and a step of determining thickness of the fixing portion.

Regarding claim 21, prior art fails to teach or fairly suggest the dynamic damper device further includes a plate-shaped elastic member attached to the at least one damper member in a removably attachable manner.
Regarding claim 24, prior art fails to teach or fairly suggest the at least one damper member has a through-hole penetrating in a direction perpendicular to an extending direction of the at least one damper member, and the plate-shaped elastic member is inserted to the through-hole of the at least one damper member and extended in the direction perpendicular to the extending direction.
Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of three patent publications.
US5,501,075A1, US5,624,009A1, and US20170191377A1 are cited to show a method of suppressing vibrations in a turbocharger. 

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745